Exhibit 10(a)

THE TORO COMPANY
2000 STOCK OPTION PLAN

1.      Purpose. The purpose of The Toro Company 2000 Stock Option Plan (the
“Plan”) is to enhance stockholder value of The Toro Company (the “Company”) by
providing an incentive to key employees and other key individuals who perform
services for the Company to contribute significantly to the long-term
performance and growth of the Company; to link a significant portion of a
participant’s compensation to the value of the Company’s Common Stock, par value
$1.00 per share, and related Preferred Share Purchase Rights (“Common Stock”);
and to attract and retain experienced and knowledgeable employees on a
competitive basis. These purposes are expected to be achieved by granting
options to acquire the Common Stock (“options”).

2.      Eligibility. Any employee of the Company who is regularly employed in an
executive, managerial, professional or technical position and any other
individual who performs services for the Company and who contributes
significantly to the strategic and long-term performance objectives of the
Company is eligible to participate in the Plan. Options may be granted to
directors of the Company who are also employees of the Company. More than one
option may be granted to the same individual.

a.      Limitations. No option may be granted to an individual who owns,
directly or indirectly, Common Stock or other capital stock of the Company
possessing more than 5% of the total combined voting power or value of any class
of capital stock of the Company or a subsidiary immediately after such option is
granted, and the maximum number of shares that may be covered by options granted
to any individual during any calendar year shall be 100,000 shares. Except for
the foregoing limitations, there is no minimum or maximum number of shares of
Common Stock with respect to which options may be granted to any individual
under the Plan. Individuals to whom options are granted are referred to as
“option holders”.

3.      Stock Options.

a.      ISOs and Nonqualified Options. Options granted under the Plan may be
either nonqualified stock options (“nonqualified options”) or incentive stock
options (“Incentive Stock Options”) as defined in Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).

i. Incentive Stock Options. Incentive Stock Options shall meet the applicable
requirements of, and contain or be deemed to contain all provisions required by,
the Code or corresponding provisions of subsequent revenue laws and regulations
in effect at the time such options are granted. Any ambiguities in construction
shall be interpreted in order to effectuate such intent. To the extent that the
aggregate fair market value of Common Stock (determined at the time of grant of
the Incentive Stock Option) with respect to which Incentive Stock Options are
exercisable for the first time by an option holder during any calendar year
(under all such plans of the Company and its parent and subsidiary corporations)
exceeds $100,000 or such other limit as may be imposed by the Code, such options
to the extent they exceed such limit shall be treated as options which are not
Incentive Stock Options. In applying the foregoing limitation, options shall be
taken into account in the order in which they were granted.

1


--------------------------------------------------------------------------------




b.      Agreements. Options shall be evidenced by stock option agreements in
such form and not inconsistent with the Plan as the Compensation and Human
Resources Committee (the “Committee”) of the Board of Directors shall approve
from time to time.

c.      Number of Shares, Date of Grant and Term. An option agreement shall
specify the number of shares of Common Stock to which it pertains; the date of
grant, which shall be the date on which the Committee grants an option or any
later date which the Committee specifically designates, and the term of the
option, which shall not exceed ten years.

d.      Exercise Price. The exercise price of an option shall be not less than
100% of fair market value of the Common Stock on the date of grant. Fair market
value is the 4 p.m. Eastern Time closing price for the Common Stock as reported
by the New York Stock Exchange. After an option is granted, the exercise price
shall not be reduced.

e.      Vesting, Transferability and Exercisability.

(i) Vesting. An option granted to an officer or general manager of the Company
shall vest and become exercisable in three approximately equal installments on
each of the first, second and third anniversaries after the date of grant. An
option granted to an employee or other service provider who is not an officer or
general manager of the Company shall vest and become exercisable in full on the
second anniversary after the date of grant. Notwithstanding the foregoing, the
Committee shall have the authority to provide in any option agreement for any
one or more of the following:  (a) longer periods after the date of grant during
which an option or any portion thereof may not yet be exercisable,
(b) acceleration of vesting in the event of an option holder’s disability or
death and (c) continued vesting after an option holder’s retirement, subject to
Section 3.e(iii)(c).

(ii) No Transfer. Options shall not be transferable by the option holder except
by will or applicable laws of descent and distribution.

(iii) Exercise. During the lifetime of an option holder, an option may be
exercised only by the option holder and only while an employee of the Company or
a parent or subsidiary of the Company or otherwise performing services for the
Company or a parent or subsidiary and only if the option holder has been
continuously so employed or engaged since the date such options were granted,
except as the Committee may otherwise determine and provide for in an option
agreement at the time of grant or, if the Committee does not so provide, as
follows:

(a) Disability. In the event of disability of an option holder, options may be
exercised by such individual or his or her guardian or legal representative, not
later than the earlier of the date the option expires or one year after the date
employment or performance of services ceases by reason of such disability, but
only with respect to an option exercisable at the time employment or performance
of services ceases.

(b) Death. An option may be exercised after the death of an option holder only
by such individual’s legal representatives, heirs or legatees, not later than
the earlier of the date the option expires or one year after the date of death
of such individual, and only with respect to an option exercisable at the time
of death.

2


--------------------------------------------------------------------------------




(c) Retirement. An option may be exercised by an option holder after such
individual ceases to be an employee by reason of retirement for up to four years
after the date of retirement but not later than the date the option expires,
provided that the option holder has remained an employee of the Company through
the last day of the fiscal year in which the option is granted. “Retirement”
shall have the meaning established by the Committee from time to time or, if no
such meaning is established, shall mean termination of employment with the
Company at or after age 55 and with a number of years of service that, when
added together with the option holder’s age, equals at least 65.

(d) Other Termination of Employment. An option may be exercised by an option
holder after such individual ceases to be an employee (for reasons other than
disability, death or retirement) for up to three months after the date of
termination of employment but not later than the date the option expires.

(iv) Non-compete. Notwithstanding any other provision of paragraph 3.e., if
within one year after the termination of employment with or performance of
services for the Company, an option holder is (a) employed or retained by or
renders service to any organization that, directly or indirectly, competes with
or becomes competitive with the Company, or if the rendering of such services is
prejudicial or in conflict with the interests of the Company, or (b) violates
any confidentiality agreement or agreement governing the ownership or assignment
of intellectual property rights with the Company, or (c) engages in any other
conduct or act determined to be injurious, detrimental or prejudicial to any
interest of the Company, the Company may cancel or rescind or restrict all
options held by such individual and shall have the right to the return of the
economic value of any option which was realized or obtained (measured at the
date of exercise) by such individual at any time during the period beginning on
the date that is twelve months prior to the date of termination to the date of
the last exercise, provided however, that this provision shall not be applicable
in the event of a Change of Control.

(v) Interruption in Service. Absence on leave from the Company, or other
interruption in the performance of services, by an option holder shall, if
approved by the Committee, not be deemed a cessation or interruption of
employment or services for the purposes of the Plan.

f.      Methods of Exercise and Payment of Exercise Price. Subject to the terms
and conditions of the Plan and the terms and conditions of the option agreement,
an option may be exercised in whole at any time or in part from time to time, by
delivery to the Company at its principal office of a written notice of exercise
specifying the number of shares with respect to which the option is being
exercised, accompanied by payment in full of the exercise price for shares to be
purchased at that time. Payment may be made (i) in cash, (ii) by tendering
(either actually or by attestation) shares of Common Stock already owned for at
least six months (or other period necessary to avoid a charge to the Company’s
earnings for financial statement purposes) valued at the fair market value of
the Common Stock on the date of exercise or (iii) in a combination of cash and
Common Stock; or the Committee may also, in its sole discretion exercised either
at the time the option is granted or at any time before an option is exercised,
(iv) permit option holders to

3


--------------------------------------------------------------------------------




             deliver a notice of exercise of options, together with irrevocable
instructions, approved in advance by proper officers of the Company, (A) to a
brokerage firm designated by the Company, to deliver promptly to the Company the
aggregate amount of sale or loan proceeds to pay the exercise price and any
related tax withholding obligations and (B) to the Company, to deliver
certificates for such purchased shares directly to such brokerage firm, all in
accordance with regulations of the Federal Reserve Board; or (v) authorize such
other methods as it deems appropriate and as comply with requirements of the
Code, the Securities Exchange Act of 1934 (the “Exchange Act”) and other
applicable laws and regulations. No shares of Common Stock shall be issued until
full payment has been made.

g.   Rights as a Stockholder. An option holder shall have no rights as a
stockholder with respect to any Common Stock covered by an option until the
option is exercised and shares of Common Stock are issued. Except as otherwise
expressly provided in the Plan, no adjustments shall be made for dividends or
other rights for which the record date is prior to issuance of the Common Stock.

4.      Common Stock Subject to the Plan. Subject to adjustment to reflect
corporate transactions provided for in paragraph 4.a. and subject to increase by
amendment of the Plan, the total number of shares of Common Stock that is
reserved and available for issuance pursuant to options granted under the Plan
shall be 6,400,000. Any shares issued by the Company in connection with the
assumption or substitution of outstanding grants from any acquired corporation
shall not reduce the shares available for option grants under the Plan. Shares
of Common Stock that may be issued under the Plan may be authorized but unissued
shares, reacquired or treasury shares, or outstanding shares acquired in the
market or from private sources, or a combination thereof.

a.    Adjustments for Corporate Transactions. In the event of a corporate
transaction involving the Company (including, without limitation, any merger,
consolidation, recapitalization, reorganization, split off, spin off,
reclassification, combination, stock dividend, stock split, reverse stock split,
repurchase, exchange, extraordinary cash dividend, issuance of warrants or other
rights to purchase Common Stock or other securities of the Company, or other
similar corporate transaction or change in the corporate structure of the
Company affecting the Common Stock, or a sale by the Company of all or part of
its assets or any distribution to stockholders other than a normal cash
dividend), the Committee shall make such proportional adjustments as are
necessary to preserve the benefits or potential benefits of the options. Action
by the Committee may include appropriate adjustments in all or any of (i) the
number of shares of the Common Stock or other new or different securities that
may be available for option grants under the Plan; (ii) the number of shares of
Common Stock or other new or different securities subject to outstanding
options; (iii) the option price per share of outstanding options and, if deemed
appropriate, cash payments; (iv) the maximum number and kind of securities that
may be made subject to options for any individual as set forth in paragraph
2.a.; or (v) any other adjustment the Committee determines to be equitable. The
Committee may also, in its sole discretion, make provisions in any option
agreement for the protection of outstanding options in the event of such a
corporate transaction.

4


--------------------------------------------------------------------------------




5.      Administration of the Plan. The Plan shall be administered by the
Committee, provided that members of the Committee shall be “non-employee
directors” as contemplated by Rule 16b-3 under the Exchange Act or any successor
rule and shall qualify to administer the Plan as “outside directors” as
contemplated by Section 162(m) of the Internal Revenue Code and the regulations
thereunder (“Section 162(m)”). The Committee may delegate administrative duties
and all decisions not required to be exercised by it under Section 162(m),
Section 16 of the Exchange Act or the rules of the New York Stock Exchange to an
officer of the Company. The decision of the Committee on any matter affecting
the Plan and obligations arising under the Plan or any option granted thereunder
shall be deemed final and binding upon all persons, including the Company, its
stockholders and option holders. No member of the Board or of the Committee
shall be liable for any action taken or determination made in good faith with
respect to the Plan or any option granted under the Plan.

Subject to the express provisions of the Plan, the Committee shall have
authority, in its discretion, to grant options; to interpret the Plan; to
prescribe, amend and rescind rules and regulations relating to the Plan; to
determine the exercise price of each option to purchase Common Stock, the
individuals to whom and the time or times at which options shall be granted, the
number of shares to be subject to each option, when an option may be exercisable
and the other terms and provisions (and amendments thereto) of the respective
option agreements (which need not be identical); to determine whether a
particular option is to be an Incentive Stock Option; and to make all other
determinations deemed necessary or advisable for the administration of the Plan.

6.      Foreign Nationals and Residents of California.

a. Foreign Nationals. Without amending the Plan, options may be granted to
individuals who are foreign nationals or are employed or otherwise performing
services for the Company or any subsidiary outside the United States or both, on
such terms and conditions different from those specified in the Plan as may, in
the judgment of the Committee, be necessary or desirable to further the purposes
of the Plan.

b. California Residents. Without amending the Plan, and notwithstanding any
provision of the Plan to the contrary, options granted to individuals who are
residents of the State of California may contain such terms and conditions as
may be required by applicable California statutes governing stock options.

7.      Change of Control. In the event of a Change of Control of the Company as
hereinafter defined, whether or not approved by the Board, all options shall
fully vest, unless otherwise limited by the Committee at the time of the option
grant, and be exercisable in their entirety immediately, and notwithstanding any
other provisions of the Plan, shall continue to be exercisable for three years
following the Change of Control, but not later than ten years after the date of
grant.

a. Definition. For the purpose of this paragraph 7, a “Change of Control” shall
mean:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of 15% or
more of either (A) the then-outstanding shares of Common Stock of the Company
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding

5


--------------------------------------------------------------------------------




voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (D) any acquisition by any corporation
pursuant to a transaction that complies with clauses (A), (B) and (C) of
subsection (iii) of this paragraph 7; or

(ii) Individuals who, as of the date hereof, constitute the Board of Directors
of the Company (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

(iii) Consummation of a reorganization, merger or consolidation of the Company
or sale or other disposition of all or substantially all of the assets of the
Company or the acquisition by the Company of assets or stock of another entity
(a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and

Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 15% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination, or the
combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

6


--------------------------------------------------------------------------------




(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

8.             Tax Withholding. The Company shall have the right to deduct from
any settlement made under the Plan, including the exercise of an option or the
sale of shares of Common Stock, any federal, state or local taxes of any kind
required by law to be withheld with respect to such payments or to require the
option holder to pay the amount of any such taxes or to take such other action
as may be necessary in the opinion of the Company to satisfy all obligations for
the payment of such taxes. If Common Stock is withheld or surrendered to satisfy
tax withholding, such stock shall be valued at its fair market value as of the
date such Common Stock is withheld or surrendered. The Company may also deduct
from any such settlement any other amounts due the Company by the option holder.

9.             Governing Law. The Plan, options granted under the Plan and
agreements entered into under the Plan shall be construed, administered and
governed in all respects under and by the applicable laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan or an agreement to
the substantive law of another jurisdiction.

10.       Plan Amendment and Termination. The Board may amend, suspend or
terminate the Plan at any time, with or without advance notice to option
holders, including an amendment to increase in an immaterial amount the number
of shares of Common Stock with respect to which options may be granted; provided
however that no amendment that would (a) increase the maximum number of shares
that may be subjected to options or (b) increase the number of shares that may
be covered by an option grant to any person referred to in Section 162(m) or
(c) modify requirements as to eligibility for participation in the Plan or
(d) constitute a material revision to the terms of the Plan within the meaning
of the rules and regulations of the New York Stock Exchange or the Securities
and Exchange Commission or (e) than is required by any applicable law, rule or
regulation to be approved by the stockholders of the Company shall be effective
unless the stockholders of the Company shall have approved such amendment in
accordance with applicable provisions of the Code, other law, rule or
regulation. No amendment, modification or termination of the Plan may adversely
affect in a material manner any right of any option holder with respect to any
option theretofore granted without such option holder’s written consent.

11.       Effective Date and Duration of the Plan. The Plan first became
effective on March 29, 2000. Any amendment to the Plan shall be effective on the
date established by the Committee, subject to stockholder approval, if required.
The Plan shall remain in effect until all shares reserved for issuance pursuant
to the Plan have been purchased pursuant to options granted under the Plan,
provided that options under the Plan must be granted not later than ten years
after the effective date of the Plan or any future amendment approved by
stockholders.

7


--------------------------------------------------------------------------------